 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     RAYSHAWN WRAY
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                                       Case No.: 2:18-cr-024 TLN
11
     UNITED STATES OF AMERICA,
12
                   Plaintiff,                          ORDER TO CONTINUE SENTENCING
13                                                     HEARING AND MODIFY PRE-SENTENCE
14   vs.                                               REPORT DEADLINES

15   RAYSHAWN WRAY,
16                                                     Court:      Hon. Troy L. Nunley
                   Defendant.
17                                                     Date:       March 19, 2020
                                                       Time:       9:30 a.m.
18

19

20

21

22
            The parties to this action, Plaintiff United States of America by and through Assistant
23

24   U.S. Attorney Timothy Delgado and Attorney Todd D. Leras on behalf of Defendant Rayshawn

25   Wray, submit this request to continue the date presently set for Judgment and Sentencing in the
26
     above-referenced matter from January 16, 2020 to March 19, 2020.
27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
 1          The change of plea in this matter occurred before Senior United States District Judge
 2
     Garland E. Burrell, Jr. The original sentencing date was January 10, 2020. A reassignment of
 3
     the matter, based on the retirement of Judge Burrell, resulted in a change of the sentencing date
 4
     to January 16, 2020 (ECF Entries 116 and 120). Defense counsel requests continuance of the
 5

 6   sentencing to March 19, 2020.

 7          The government does not object to the requested continuance and the assigned probation
 8
     officer has confirmed his availability on the requested date. The continuance requires adjustment
 9
     of the previously-set disclosure schedule as follows:
10
            1. Draft Pre-Sentence Report: February 6, 2020
11

12          2. Informal Objections to Draft Pre-Sentence Report: February 20, 2020;

13          3. Final Pre-Sentence Report Date: February 27, 2020;
14
            4. Motion for Correction Date: March 5, 2020; and
15
            5. Reply Date: March 12, 2020.
16
            This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial
17

18   Act is not required. Assistant U.S. Attorney Timothy Delgado has reviewed this proposed order

19   and authorized Todd D. Leras via email to sign it on his behalf.
20
     DATED: January 6, 2020
21                                                By         /s/ Todd D. Leras for
                                                                    TIMOTHY DELGADO
22                                                                  Assistant United States Attorney
23

24
     DATED: January 6, 2020                       By         /s/ Todd D. Leras
25                                                                  TODD D. LERAS
                                                                    Attorney for Defendant
26
                                                                    RAYSHAWN WRAY
27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
 1

 2
                                               ORDER
 3
            The Judgment and Sentencing Hearing in this matter is continued to March 19, 2020, at
 4
     9:30 a.m. The Court adopts the modified Pre-Sentence Investigation Report deadline proposed
 5

 6   by the parties.

 7          IT IS SO ORDERED.
 8

 9
     DATED: January 7, 2020
10                                                        Troy L. Nunley
11
                                                          United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER CONTINUING
     SENTENCING HEARING AND
28   MODIFYING PSR SCHEDULE
